CHRIS DANIEL
 'S          it-                HARRIS CorNTV DISTRICT Ci I RK

 $
                                                                                    FILED IN
February 23. 2015                                                            14th COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                             2/27/2015 9:04:26 AM
JANI MASELLI WOOD
ATTORNEY OF RECORD                                                           CHRISTOPHER A. PRINE
                                                                                      Clerk
1201 FRANKLIN, 13™ FLOOR
HOUSTON, TX 77002

Defendant’s Name: CARL DION COVINGS

Cause No: 1419029

Court: 1 77™ DISTRICT COURT

Please note the following appeal updates on the above mentioned cause:

Notice of Appeal Filed Date: 2/19/15
Sentence Imposed Date: 2/19/15
Court of Appeals Assignment: Fourteenth Court of Appeals
Appeal Attorney of Record: JANI MASELLI WOOD



Sincerely,

   ) V
S. NORRIS
         TXTAO
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas

       LINDSAY ARREDONDO (DELIVERED VIA E-MAIL)

       LINDA HACKER

This is your notice to inform any and all substitute reporters in this cause.




                    1 20 1 Franklin P.O. Box 465 1 Houston, Texas 772 10-465 1
                                                          Cause No. 1419029

                                                      THE STATE OF TEXAS
                                                               V.
                                                       CARL DION LOVINGS


                        177 TH District Court / County Criminal Court at Law No.
                        _ Harris County, Texas                                         _                               '

                                                                                                                           12?ÿ
                                                                                                                                     t

                                                          NOTICE OF APPEAL

                                                                          ..
              —
TO THE HONORABLE JUDGE OF SAID COURT:
           (\
           p0
           r
              1ÿ;
              I''*3                                (date), the defendant in the above numbered and styled cause gives
On
NOTICE OF APPEAL of his convÿion.

The undersigned attorney (check appropriate box):
          MOVES to withdraw.
          ADVISES the court that he will CONTINUE to represent the defendant on appeal.

  2,     jiib:                                                            yiw
DM                        ,                                              Attorney (Signature)
(A if.            L                                                                  ORDER


           On      | (qÿ((5                   the Court conducted a hearing and FINDS that defendant / appellant

                IS NOT   indigent at this time.
                IS indigent for the    purpose of
                    Jÿemploying counsel
                    JSÿpaying for a clerk’s and court reporter’s record.
                         employing counsel or paying for a clerk’s and court reporter’s record.
The Court ORDERS that
           Counsel’s motion to withdrawfÿfGRANTEj) / DENIED.
           Defendant / appellant’s motion (to be found indigent) is DENIED.
           Defendant’s / appellant’s motion is GRANTED and
                                                                           (attorney’s name & bar card number)
                      is APPOINTED to represent defendant / appellant on appeal.
                          COURT REPORTER is ORDERED to                  prepare and file the reporter’s record without charge to
                    defendant / appellant.
BAIL IS:
           SET at $   _
           To CONTINUE as presently set.
           DENIED and is SET at No BOND. (Felony Only)

DATE SIGNED:           “2
                         -A9/IS                                          JUD
                                                                                  /

                                                                         COUNTY ®KiiytiNAL;CouRTÿT: DAW N 0
                                                                         HARRIS COIÿTY, JEXÿS                  CC/?




http://hcdco-intranel/Criminal/Criminal Courts/SOPs and Forms Library/Criminal Forms/Notice of Appeal (3pages-w Affirmation).docx Page 2 of 3
                                                                    06/01/06
                                           PAUPER’S OATH ON APPEAL
CAUSE NO.:                                                                 OFFENSE:
THE STATE OF TEXAS                                                                      ISTRICT COURT



                                                                       _
VS.                                                                        OF
           V*                                                              HARRIS COUNTY, TEXAS
                    7
TO THE HONORABLE JUDGE OF SAID COUÿT:
        NOW COMES.                                                          -
                                                                 . defendant in the above styled and numbered
cause, and states under oath that he iÿnvitnout funds, property or income. The defendant respectfully petitions
the court to: (check all that apply)
                Appoint appellate counsel to represent him.
                Asks the court to order that a free record be provided to him.


                                                          DEFENDANT

SUBSCRIBED,                 [WORN to            before me, this.       .day of                      A.D., 20.
                      Chris Daniel
                      District Clerk
                                                          DEPUTY DISTRICT CLERK
                     FEB 1 9 2015                         _      DISTRICT COURT
           Time:.                                         HARRIS COUNTY, TEXAS
                      Harris County,   Toxas"

                           Deputy                                  ORDER
On                                              the court conducted a hearing and found that the defendant is indigent.

         The court orders that         _                                is appointed to represent
         defendant/appellant on appeal.
         The court reporter is ordered to prepare and file the reporter’s record without charge to the
         defendant/appellant.
It is further ordered that the clerk of this court mail a copy/pfthe order ta/the court reporter:
                                         . by certifiedmaj        receiplÿquested.

                                       W                           /
                                                           JUDGEPRESIDWG
                                                                            z
                                                            \ T/HVSTRICT COURT
                                                           HARRIS COUNTY, TEXAS

                                                           AFFIRMATION
                                                           ds  --   , Attorney at Law, swear or affirm that I will be solely
      responsible for writing a brief and representing the appellant on appeal. If I am not able to preform my
      duties as appellate counsel, I will notify the court immediately so that the court may take the
      appropriate action as deemed necessary.
                                                                                                          bl 0 <1S~
      ATTORNEY (SIGNATURE)

       1201
            is
      ADDRESS

       713 27q (g33A
                                    Sj-
                                                     U                           CITY        —
                                                                                 BAR/SPN NUMBER/
                                                                                                •

                                                                                                     STATE
                                                                                                                7 ~)0Qÿ
                                                                                                                     ZIP


      PHONE                                                                      FAX NUMBER

          ion1,     /vxtfis-f'tk       ®    p«
                                                                                              m.
      EM[AIL ADDRESS

      SWORN TO AND SUBSCRIBED BEFORE ME ON
                                                                                                                    0ÿ
                                                          DEPUTY DISTRICT       CLERKÿGWVmRE)
                                                          DISTRICT CLERK
w                                                           Cause No.
                                                          141902901010
                                                                      IN THE 177TH DISTRICT COURT
THE STATE        OF   TEXAS
                                                                              COUNTY CRIMINAL COURT AT LAW NO.
v.
                                                                              HARRIS COUNTY, TEXAS
CARL DION LOVINGS
         TRIAL COURT’S CERTIFICATION OF DEFENDANT’S RIGHT OF APPEAL*
I, judge of the trial court, certify this criminal case:


     3       is not a plea-bargain case, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but matters were raised by written motion fded and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal, [or]
             is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal, [or]
             is a plea-bargain case, and the defendant has NO right of appeal, [or]
             the defendanfFasi wMved the right of appeal.



Judge
           2       77
                                                                               FEB 1 8 2015
                                                                         Date Signed


I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the court of appeals. TEX. R. APP. P. 68.2 I acknowledge that, if I wish to
appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change in my address, I may lose the opportunity to file a pro se petition for discretionary review.

                      k   Cflrrf                                            /VnwC)
Defendant                                                                Defendant's Counsel

Mailing Address: _
                                       Chris Daniel
                                       District Clerk                    State Bar of Texas ID number:
                                                                                                                 }Uc\
Telephone number:                     FEB 1 8 2015                       Mailing Address:
                             lime:.     Harris County, Texas
Fax number (if any):         3y                                          Telephone number:
                                             Deputy
                                                                         Fax number (if any):

* “A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal.” TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).
        APPEAL CARD


Court                                          Cause No.
 / 7 n                                          Lumÿr?
                The State of Texas

 &%JLL      h L (111                 Ll
Date Notice
Of Appeal:             L
Presentation:                          Vol.        Pg-.

Judgment:                              Vol.        Pg-.

Judge Presiding               Cu   yl/V.   Lj±ic(c.
Court Reporter Lj
Court Reporter I j       f   \Cl &         Uq> c, £       i'l—
Court Reporter_


                                    fd/tq fc/_
Attorney
on Trial       C~>